         Case 1:14-cv-08919-SHS Document 201 Filed 04/15/20 Page 1 of 2




April 15, 2020

VIA ECF
Hon. Sidney H. Stein, U.S.D.J.
United States District Court, S.D.N.Y.
500 Pearl Street, Room 1010
New York, NY 10007

Re:    Nat’l Credit Union Admin. Bd. v. Deutsche Bank Nat’l Trust Co., No. 14-cv-8919

Dear Judge Stein:

The parties in the above-referenced case, Plaintiffs National Credit Union Administration Board
and Graeme W. Bush, and Defendant Deutsche Bank National Trust Company, write jointly to
address a scheduling matter herein. For several reasons, not the least of which is the ever-
evolving COVID-19 pandemic, the parties hereby withdraw their “Stipulation and [Proposed]
Scheduling Order,” dated November 26, 2019, jointly submitted at Dkt.#184-2, and will seek to
re-submit an agreed-upon proposed schedule that will extend deadlines that they proposed in
their prior submission.

The parties have participated in numerous meet and confers in an attempt to streamline discovery
in this case by leveraging discovery and other discovery-related matters from their respective
prior RMBS cases that involved the alleged acts and omissions of an RMBS trustee. Those
negotiations were interrupted to a degree by the COVID-19 pandemic. Nevertheless, the parties
have reached an agreement concerning the exchange of information from those prior cases in
order to potentially make discovery in this case more efficient, make discovery negotiations in
this case more productive, and avoid burdening the Court with discovery disputes. In addition,
Plaintiffs have already made an initial production of documents and Defendant currently intends
to make its initial production of approximately 250,000 pages as soon as the platform used by its
discovery vendor becomes fully operational, which the vendor anticipates will occur within the
next ten business days.

The parties will meet and confer and submit a revised Stipulation and Proposed Scheduling
Order by May 8, 2020, after the expiration of Governor Cuomo’s current Executive Order No.
202.14, dated April 17, 2020, entitled “Continuing Temporary Suspension and Modification of
Laws Relating to the Disaster Emergency,” under which in-person business restrictions and
workplace restrictions expire on April 29th. Illinois and Washington, D.C., in which Plaintiffs’
other counsel are located, are under substantially similar restrictions. The parties hope that, by
May 8, 2020, they will be in a better position to predict the timing of the resumption of normal
working conditions and, relatedly, predict when they can reasonably complete all discovery-
related tasks.
                                             * * *
The parties are available to answer any questions the Court has. The parties thank the Court for
its consideration of this matter.
         Case 1:14-cv-08919-SHS Document 201 Filed 04/15/20 Page 2 of 2


Hon. Sidney H. Stein, U.S.D.J.
April 15, 2020
Page 2

Respectfully submitted,

 /s/ John Libra                            /s/ Bernard J. Garbutt III
John Libra                                Bernard J. Garbutt III
Korein Tillery, LLC                       Morgan Lewis & Bockius LLP
Counsel for Plaintiffs                    Counsel for Defendant
